Citation Nr: 0002095	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-29 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Delaware Commission Of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1995 
to May 1997.  

This appeal arises from a June 1997 rating action of the 
Wilmington, Delaware, regional office (RO).  In that 
decision, the RO denied service connection for a personality 
disorder.  


FINDING OF FACT

The veteran has been diagnosed as having a personality 
disorder, not otherwise specified; no evidence has been 
presented to show that the personality disorder was caused or 
aggravated by service-connected disability.  


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Congenital or developmental defects, 
refractive error of the eye, personality disorders, and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  However, service connection may 

be granted for disability resulting from a personality 
disorder that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. §§ 3.310(a), 
4.127 (1999).  This includes personality disorder that is 
aggravated by service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.


In the present case, at a personal hearing conducted before a 
hearing officer at the RO in October 1997, the veteran 
asserted that service connection for the personality disorder 
was warranted because this condition originated during his 
active military duty.  T. at 1-11.

The veteran's service medical records show that he was seen 
in December 1996 for complaints of psychiatric symptoms.  
Following a mental status evaluation, the military clinical 
psychologist diagnosed a parent-child relational problem, an 
adjustment disorder with depressed mood, and narcissistic 
personality traits.  Thereafter, in April 1997, the veteran 
requested psychiatric examination for emotional and anger 
problems.  The assessment was a personality disorder.  

At the separation examination which was conducted in May 
1997, a personality disorder was noted and the veteran was 
found not to be qualified for duty.  Following a VA general 
medical evaluation and psychiatric examination in September 
1997, a personality disorder was diagnosed. 

As the available medical records indicate, the veteran has a 
current diagnosis of a personality disorder.  Significantly, 
the pertinent regulation provides that personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  Disability 
resulting therefrom may not be service connected unless it is 
the result of already service-connected disability as 
provided for in 38 C.F.R. § 3.310(a).  38 C.F.R. § 4.127.  

What is significant about the evidence of record is, 
paradoxically, what it does not include.  It does not include 
any competent medical evidence showing a relationship to 
service-connected disability.  38 C.F.R. § 3.310(a).  Absent 
the presentation of evidence to make the veteran's claim well 
grounded within the meaning of 38 C.F.R. § 3.310(a), the 
claim of service connection must be denied as not well 
grounded.  38 C.F.R. § 4.127.  



ORDER

Service connection for a personality disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

